MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Fashion Net, Inc. (A Development Stage Company), of our report dated August 6, 2008 on our audit of the financial statements of Fashion Net, Inc. (A Development Stage Company) as of December 31, 2007 and the related statements of operations, stockholders’ equity (deficit) and cash flows through December 31, 2007, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada September 29, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
